Citation Nr: 0002477
Decision Date: 01/21/00	Archive Date: 03/02/00

Citation Nr: 0001765	
Decision Date: 01/21/00    Archive Date: 01/28/00

DOCKET NO.  94-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel



DECISION TO VACATE

The veteran served his entire active duty service in the 
Army, from April 1969 to September 1972.  His military 
records show that he was a duty soldier and heavy vehicle 
driver.  He served in Vietnam from January 1970 to November 
1970 with the 228th Supply and Service Company (288th S&S Co), 
148th S&S Co, and the 54th Ordnance Co.  He was awarded the 
National Defense Service Medal, Republic of Vietnam Campaign 
Medal, and Vietnam Service Medal.  

In a decision dated in April 1999, the Board denied the 
veteran entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The basis for the decision was that, 
although a VA physician has diagnosed the veteran as having 
PTSD, the majority of physicians have diagnosed the veteran 
as suffering from schizophrenia rather than PTSD, and the 
record contains no diagnosis of PTSD specifically based on 
the veteran's verified in-service stressful experiences.  

The Board has recently been notified that, at the time of the 
April 1999 decision, evidence pertinent to the appeal had 
been filed with the Board but had not been associated with 
the veteran's claims file.  Specifically, in January 1999, 
the veteran's representative had notified the Board that the 
veteran's VA treating physician had requested to review the 
veteran's claims folder to determine if there is sufficient 
medical information of record to link the veteran's acquired 
psychiatric condition, to include PTSD, to his military 
service.  Moreover, in March 1999, the Board received a 
letter from the veteran in which he notes experiences, which 
he maintains were stressful, to support his claim for PTSD.  

Pursuant to 38 C.F.R. § 20.904(a)(1) (1999), a decision 
should be vacated where there is a failure to afford due 
process in a prior appellate review, such as the failure to 
afford the veteran's VA treating physician an opportunity to 
submit additional evidence in the veteran's behalf.  

Accordingly, the Board's Decision of April 28, 1999, is 
hereby vacated.  A de novo determination will subsequently be 
rendered in this case.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 




Citation Nr: 9911560	
Decision Date: 04/28/99    Archive Date: 05/06/99

DOCKET NO.  94-15 219	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Martin F. Dunne, Counsel


INTRODUCTION

The veteran served on active duty in the Armed Forces from 
April 1969 to September 1972.  

In September 1987, the veteran's claim for service connection 
for post-traumatic stress disorder (PTSD) was denied.  He did 
not appeal that decision.  

The matter currently on appeal comes before the Board of 
Veterans' Appeals (Board) on appeal from a September 1993 
rating decision by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Chicago, Illinois, that determined 
that no new and material evidence had been submitted to 
reopen the claim of service connection for PTSD.  The veteran 
submitted a substantive appeal in March 1994 and requested a 
personal hearing to be held at the RO before a Member of the 
Board.  The hearing was scheduled for November 1995; however, 
it was not held due to a Government shut down.  In November 
1995, the veteran notified the RO that he no longer wanted a 
hearing and requested that his claims file be transferred to 
the Board for appellate determination on the issue of whether 
new and material evidence had been presented to reopen a 
claim for service connection for PTSD.  

In June 1996, the Board remanded the case to the RO for 
compliance with due process requirements.  While the case was 
at the RO, the veteran requested a personal hearing to be 
held at the RO before a Member of the Board.  In June 1995, 
the veteran notified the RO that, instead of a hearing before 
a Member of the Board, he would like to have the personal 
hearing held before a hearing officer.  That hearing was held 
in September 1997.  In a February 1998 decision, an RO 
hearing officer reviewed the claim on a de novo basis, and 
denied on the merits.  The veteran was informed of the 
hearing officer's decision in a February 1998 Supplemental 
Statement of the Case.  

As a preliminary matter, the Board notes that, because the 
prior denial was based on the absence of a diagnosis of PTSD, 
and there currently is a diagnosis of PTSD of record, the 
Board agrees with the hearing officer that de novo 
consideration of the claim is appropriate; hence, the issue 
has been recharacterized accordingly.


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of this appeal has been obtained by the RO.

2.  Although the veteran does not contend, and his service 
records do not clearly establish, that he engaged in combat 
with the enemy, the RO has verified that, during service, the 
veteran's base was subject to mortar/rocket attack during the 
veteran's Vietnam tour.  

3.  Although a VA physician has diagnosed the veteran as 
having PTSD, the majority of physicians have diagnosed the 
veteran as suffered from schizophrenia rather than PTSD, and 
the record contains no diagnosis of PTSD specifically based 
upon the veteran's verified in-service stressor. 


CONCLUSION OF LAW

The criteria for service connection for PTSD are not met.  
38 U.S.C.A. §§ 1110, 5107(a) (West 1991); 38 C.F.R. §§ 3.303, 
3.304(d)(f) (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served his entire active duty service in the 
Army.  His military records show that he was a duty soldier 
and heavy vehicle driver.  He served in Vietnam from January 
1970 to November 1970 with the 228th Supply and Service 
Company (288th S&S Co), 148th S&S Co, and the 54th Ordnance Co.  
He was awarded the National Defense Service Medal, Republic 
of Vietnam Campaign Medal, and Vietnam Service Medal.  

The veteran essentially contends, in both written statements 
and in testimony he presented during his September 1997 
personal hearing before a hearing officer at the RO, that he 
has PTSD as the result of his experiences in Vietnam.  He 
maintains that on his way to Vietnam in 1970 his airplane 
almost crashed but that it was able to turn around and make 
it safely back to Anchorage, Alaska.  He testified that in 
Vietnam he was stationed at an air base in Tay Ninh where 
rockets and mortars came in at any time; that he was involved 
in firefights; and his duties included bunker guard duty and 
driving a petroleum truck.  He also testified that while 
incarcerated in the Ft. Levenworth military prison from 1971 
to 1972, he underwent psychological testing.  

The veteran's service medical records do not reflect any 
complaints, symptomatology or treatment for an acquired 
psychiatric disorder.  The psychiatric portions of both his 
May 1968 induction examination and his September 1972 
separation examination were normal, and neither report 
indicates any history of a psychiatric disorder.  

The veteran's file contains a list from the Illinois 
Department of Mental Health indicating the veteran's various 
hospitalizations in state institutions, beginning in February 
1973 for an acute psychotic episode, inadequate personality 
in March 1973, and all subsequent hospitalizations through 
July 1979 for schizophrenia.  

The veteran was hospitalized in a VA medical facility from 
May to June 1979 and from July to August 1979 for 
schizophrenia.  He was also hospitalized for various short 
periods throughout 1979 at Tinley Park Mental Health Center 
and Chicago Reed Mental Health Center for acute psychotic 
episodes, inadequate personality, paranoid schizophrenia, and 
paranoid schizophrenia associated with drug abuse and 
alcoholism.  

The veteran underwent VA psychiatric examination in August 
1980.  The diagnosis was paranoid schizophrenia.  From 
September to October 1981, he was hospitalized in a VA 
medical facility for schizophrenia and from August 1984 to 
March 1985 he attended VA group therapy for schizophrenia.  
His VA outpatient treatment records for 1981 through 1987 
show treatment for schizophrenia.  The veteran's April 1987 
VA psychiatric examination diagnosed undifferentiated 
schizophrenia.  In March 1990, he was hospitalized in a VA 
medical facility for alcohol and marijuana dependence and for 
schizophrenia.  In December 1992, his VA hospitalization was 
for schizoaffective disorder with psychosis and mania.  

On file is a letter dated in February 1993 from United 
Airlines relating that their records did not go back far 
enough to verify the veteran's assertion concerning his plane 
that was taking him to Vietnam.  

The report of the veteran's June 1993 VA psychiatric 
examination reflects a diagnosis of chronic undifferentiated 
schizophrenia, in partial remission.  The examiner also noted 
that the veteran had difficulty describing in any detail what 
his traumatic events were while in Vietnam.  The examiner 
further noted that the veteran tended to think a lot about 
Vietnam and does have some symptoms of PTSD, although he does 
not quite meet the criteria.  The physician also related that 
the veteran appears to have a serious mental disorder, 
probably schizophrenia, although schizoaffective disorder is 
also possible, and his schizophrenia appears to be 
responsible for his disability.  The frequency of his 
hospitalizations, which has been about two per year for 
twenty years, and the severity of his symptoms would 
definitely make it difficult for him to form and keep 
relationships or to hold a job.  

In a letter dated in November 1995, a VA physician from the 
Lakeside VA Medical Center (VAMC) related that the veteran 
was a patient of his and that he is receiving treatment in 
the mental health clinic for PTSD and schizoaffective 
disorder.  The physician further related that the veteran's 
PTSD disorder resulted from his combat exposure in Vietnam 
and that he continues to have flashbacks, nightmares, and 
delusions of those experiences.  He is hypervigilant, 
startles easily, and still has sleeping difficulties.  The 
veteran has to avoid situations that might remind him of his 
Army experiences.  He has had many psychiatric admissions, 
about thirty, both in VA facilities and state hospitals.  

The veteran's numerous outpatient treatment records from 
Lakeside, Hines, and North Chicago VAMC's for January 1989 
through July 1996 consistently show that the veteran was 
receiving treatment for schizophrenia.  However, nowhere in 
any of those records is there a diagnosis of PTSD nor is 
there any indication or showing that the veteran ever was 
treated for PTSD.  

In March 1998, the VA received notification for the National 
Personnel Records Center that no medical records were found 
pertaining to the veteran at the Ft. Levenworth hospital for 
the period of May 1971 to September 1972.  In response to VA 
inquiry, the U.S. Armed Services Center for Research of Units 
Records (USASCRUR) submitted extracts of an Operational 
Report - Lessons Learned for the period ending April 30, 1970 
from the 29th General Support Group, the higher headquarters 
of the units to which the veteran was a member while in 
Vietnam.  These document attacks against Tay Ninh, the 
documented base camp area location of the 228th S&S Co during 
the veteran's Vietnam tour.  The USASCRUR was unable to 
document that the veteran was a perimeter guard or refueled 
helicopters.  They could only verify that he was a heavy 
vehicle driver and a general duty soldier assigned to supply 
and ordnance units during his Vietnam tour.  

The veteran underwent another VA psychiatric examination in 
November 1998.  The report of the examination reflects that 
the veteran manifested persistent auditory hallucinations, 
command type, and that he had impaired impulse control when 
noncompliant with medication.  The examiner remarked that the 
veteran has been consistently diagnosed with schizophrenic 
disorder, even when there is a request for examination of 
PTSD.  During the November 1998 examination, the physician 
found no symptomatology that met the criteria for a diagnosis 
of PTSD.  The diagnosis was schizophrenic disorder.  



Analysis

To establish service connection, the evidence must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  As VA recognizes that 
symptoms attributable to PTSD often do not appear in service, 
service connection for PTSD requires: (1) a clear, current 
medical diagnosis of PTSD; (2) credible supporting evidence 
that the claimed in-service stressor actually occurred; and 
(3) medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128 
(1997).  

In the case at hand, the veteran has presented a VA 
physician's diagnosis of PTSD based on the veteran's 
experiences in Vietnam.  This opinion is sufficient to well 
ground the claim.  See 38 U.S.C.A. § 5107(b); Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  The question remains, 
however, as to whether the veteran, in fact, has a credible 
diagnosis of PTSD when this question is considered in light 
of the remaining criteria for service connection for the 
condition:  namely, credible evidence that the claimed 
stressor(s) actually took place, and of a nexus between the 
stressor and the veteran's symptoms. 

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  See, 
e.g., Doran v. Brown, 6 Vet. App. 283, 289 (1994); Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993). 
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or statement is accepted as conclusive evidence 
of the stressors occurrence and no further development or 
corroborative evidence is required - provided that such 
testimony is found to be "satisfactory," i.e., credible, 
and "consistent with the circumstances, conditions, 
or hardships of service."  See 38 U.S.C.A. § 1154(b); 38 
C.F.R. 3.304(f); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  

Here, the veteran does not specifically contend, and the 
evidence does not clearly establish, that the veteran engaged 
in combat during his Vietnam service.  In Vietnam, he was 
assigned as a general duty soldier and heavy vehicle driver 
assigned to supply and ordnance companies.  As a supply 
soldier, driver, he normally would not typically be 
associated with actual combat.  His military personnel 
records do not show that he engaged in combat with the enemy, 
and his awards and decorations do not include any 
specifically for combat service.  

That notwithstanding, the fact that the veteran's base was 
subject to mortar/rocket attack during his Vietnam service 
has been corroborated by the Unit Records Center.  However, 
as the record contains no credible evidence that the veteran, 
in fact, has PTSD as result of such verified in-service 
stressful experiences, the Board must conclude that the 
criteria for service connection for PTSD are not met.  

In this regard, the Board acknowledges, as noted above, that 
in a November 1995 letter, a VA physician indicated that the 
veteran is receiving treatment in the mental health clinic 
for PTSD and schizoaffective disorder.  However, this 
diagnosis of PTSD is not credible, inasmuch as the examiner 
indicates that the basis for the diagnosis "combat exposure 
in Vietnam" (not specifically alleged in connection with 
this claim, or clearly shown, as noted above), and does not 
specifically identify any particular in-service stressful 
experience underlying the diagnosis; hence, he also does not 
indicate how the veteran's symptoms relate to any such 
stressor.  The Board is not bound to accept as credible a 
diagnosis of PTSD that is not based upon a recognizable 
stressor.  See Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
It is also significant that, at the time the VA physician's 
statement was submitted, no in-service stressful experience 
had then been verified.

Furthermore, the majority of the medical evidence does not 
support a finding that the veteran currently has PTSD.  The 
veteran's numerous outpatient treatment records from 
Lakeside, Hines, and North Chicago VAMC's for January 1989 
through July 1996 consistently show that the veteran was 
receiving treatment for schizophrenia.  Nowhere in any of 
those records is there a diagnosis of PTSD nor is there any 
indication or showing that the veteran ever was treated for 
PTSD.  Furthermore, the only medical opinion rendered after 
the verification of the veteran's in-service stressor is the 
report of the November 1998 VA examiner who rendered a 
diagnosis of schizophrenic disorder and specifically related 
that he had found no symptomatology that met the criteria for 
a diagnosis of PTSD.  The diagnosis of schizophrenia is 
consistent with all other diagnoses contained in the 
veteran's numerous medical records, both VA and non-VA, 
spanning from 1973 to 1998, even when examined specifically 
for PTSD.  The Board that the November 1998 medical opinion 
is highly probative on the question of whether there is 
credible medical evidence that the veteran has PTSD as a 
result of his verified in-service stressor since the 
diagnosis was based upon consideration of the veteran's 
documented medical history and was made in light of 
contemporaneous psychiatric examination.  Thus, the Board 
finds that the 1998 VA psychiatrist's diagnosis of 
schizophrenic disorder clearly outweighs the unsubstantiated 
diagnosis of PTSD related by a VA physician in a letter of 
November 1995.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or 
whether the evidence is in relative equipoise, with the 
veteran prevailing in either event, or whether the 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(a); Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-57 (1990).  Under the 
circumstances of this case, the Board must conclude that the 
preponderance of the evidence is against the veteran's claim 
for service connection for PTSD.  As such, the claim for the 
benefits sought must be denied.









ORDER

Service connection for PTSD is denied.  



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 


